IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA,                     : No. 186 EAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
FRATERNAL ORDER OF POLICE,                :
LODGE NO. 5,                              :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.